Citation Nr: 0734881	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals to bilateral lower extremity.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a special 
processing unit of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied 
entitlement to service connection for cold injury residuals 
to bilateral lower extremities and for PTSD.  

In his VA Form 9 dated in September 2004, the veteran 
expressed his desire for a hearing before a Veteran's Law 
Judge sitting at the RO.  However, the evidence of record 
indicates that a hearing was scheduled in May 2005 and that 
the veteran failed to report.  Therefore, his request for a 
Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

In October 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1. A diagnosis of bilateral lower extremity disability due to 
cold injury has not been shown.  

2. A diagnosis of PTSD has not been shown.  


CONCLUSIONS OF LAW

1. Cold injury residuals to bilateral lower extremity were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2. The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   
 
In January 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  

He was told that he needed to provide specific details of the 
combat related incident(s) that resulted in PTSD, to complete 
an enclosed questionnaire, furnish private treatments reports 
for this condition, provide information about VA treatment, 
and if he participated at a Vet Center, to provide 
information regarding his participation.  

He was also notified that evidence was needed to show that 
the cold injury to his feet and legs existed from military 
service to the present time.  He was provided with a list of 
suggested evidence to include medical treatment in service, 
lay statements from people who knew him in service and were 
aware of the disability, employment physical examinations, 
private medical evidence, pharmacy prescription records, and 
insurance examination reports.  He was notified to send any 
medical reports he had or complete an attached authorization 
form and VA would obtain the reports.  

He was informed that VA had requested copies of treatment 
records from the VA Medical Center in Little Rock, Arkansas 
and his service medical records and personnel file from the 
National Records Center.  

In response to a request for VA treatment records, the VA 
Medical Center stated that attached were all of the 
In/Outpatient records prior to November 1973 and from October 
1975 to August 1999.  

The veteran was also notified in February 2004 that the 
Service Department had been unable to locate his service 
records and all other means available to VA for obtaining 
these records had been exhausted.  He was notified to send 
any treatment records pertinent to his claim, especially 
those within the last 12 months.  The RO also essentially 
repeated the type of evidence to support his claims as stated 
in the prior letter.  

The RO notified him in August 2004 that it had been 
unsuccessful in obtaining his service medical records and 
requested that he submit any records in his possession.  

Although it was not requested that he provide evidence in his 
possession that pertained to the claims, there is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim these claims. 

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.   

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and 
personnel records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested.  VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In August 2004, the RO concluded that all efforts 
to obtain the needed military information had been exhausted 
and further efforts would be futile.  Although the veteran 
believes that VA should search further, the Board finds that 
a further search for service medical records and personnel 
records, presumed destroyed in a fire at the National 
Personnel Records Center, would not be meaningful.  

Given the absence of a current diagnosed disability of PTSD 
or cold injury residuals of the bilateral lower extremity, a 
VA examination is not necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Turning now to the merits of the claims, service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  With chronic disease shown 
as such in service (or within a pertinent presumption period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Continuity of symptomatology after discharge is required only 
where the condition noted during service (or in the 
presumption period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

 Cold Injury Residuals

The appellant seeks entitlement to service connection for 
cold injury residuals.  He claims that he suffered frostbite 
to his legs during service in Korea in 1951 or 1952.  He 
claims that he was seen for this condition in 1958 or 1959 at 
the VA Hospital in Little Rock, Arkansas. 

The National Personnel Records Center (NPRC) responded to a 
request for service medical records and personnel records 
that no records were located and the files could not be 
reconstructed.  It was presumed that the veteran's service 
medical records and personnel records were destroyed in a 
fire at NPRC in 1973.  NPRC did provide information from a 
daily sick report which indicates that the veteran was seen 
on sick call on July 29, 1952, and that it was in the line of 
duty but does not show the reason for which treatment was 
sought.  

VA treatment records show that in November of 1973 the 
veteran had a medial meniscectomy of the left knee.  He had 
presented with a one month history of stiffness and swelling 
in his left knee which resulted after a twisting injury while 
carrying some furniture.  He also gave a history of previous 
intermittent pain in the left knee since 1945 which was not 
disabling.  

When seen in February 1974 he was still having some knee pain 
with tendency to give way.  He was seen periodically.  He 
still had complaints of his left knee giving way and pain 
when seen in December 1974; however, he was discharged from 
the clinic in December 1974 to return as needed.  In August 
1975, the appellant presented with continuation of complaints 
about his knee.  He also complained of his legs hurting and 
going to sleep.  

In a claim in 1975, the veteran complained of leg cramps.  A 
private medical doctor wrote in September 1975 that the 
veteran was a Korean veteran who stated that he received 
frost bite to his legs while in service.  His legs had given 
him problems for the prior ten years and he had been treated 
at the VA Hospital in Little Rock, Arkansas for this 
condition.  

VA treatment records show that in September 1997 the veteran 
reported occasional soreness in toes related to gout.  In 
October 1997, he had right knee edema and pain, which was 
probable degenerative joint disease.  In August 1999, he 
mentioned that he only took a prescribed medication when he 
felt his feet becoming painful and swollen.  He took it for 3 
to 4 days until his gout resolved.  In April 2001, he 
complained of knee pain after popping his right knee.  
Clinical findings noted slight edema in both feet non-
pitting.  He related having edema of his feet as the day wore 
on.  

At a psychosocial history and assessment in August 2002, the 
veteran reported that his gout flared occasionally, affected 
his feet and had been interfering with his ability to walk 
and get around.  The assessment included gout.  He wrote in 
August 2004 that he did not have any of his service medical 
records.  

Upon careful review of all the evidence of this case, the 
Board finds that the competent medical evidence of record 
does not show a current diagnosis of cold injury residuals.  
VA treatment records show treatment for gout and for knee 
problems, probably degenerative joint disease.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131 (West 2002).  In 
the absence of proof of a present disability of cold injury 
residuals there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

PTSD

The appellant seeks entitlement to service connection for 
PTSD.  He was assigned to the U.S. Army, 7th Division, 31st 
Field Artillery, Service Battery.  The duty of his artillery 
unit was to keep the artillery batteries on the front line 
supplied.  He claimed this meant driving trucks loaded with 
artillery rounds which was very dangerous.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  

If the evidence shows that the veteran did not serve in 
combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

As previously noted, service medical records and personnel 
records are not available.  According to his DD Form 214, his 
most significant duty assignment was with the Headquarters 
and Service Company of the 100th Tank Battalion (HV).  He 
received the Korean Service Medal with two bronze service 
stars and a UN Service Medal.  He did not receive any medals 
or citations that show participation in combat activity.  

In cases when a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

At a psychosocial history and assessment in August 2002, the 
veteran stated that he saw combat in Korea and had been 
having nightmares.  He reported having combat service.  He 
stated that he needed some help with Korean combat stress 
symptoms.  He was to be referred to the PTSD program.  At a 
pre-operative screening in December 2002, the medical history 
showed "no" for having anxiety disorder or PTSD.

The Board finds that the first element required to establish 
service connection for PTSD has not been met, inasmuch as the 
preponderance of the competent and probative medical evidence 
of record does not show that the appellant meets the 
diagnostic criteria for PTSD.  

As the competent and probative medical evidence does not show 
that the appellant meets the diagnostic criteria for PTSD, 
the Board finds that a critical element necessary to 
establish service connection for such disorder is lacking, 
and that further analysis into the remaining criteria of 38 
C.F.R. § 3.304(f), such as stressor verification, simply is 
not necessary.  The claim on appeal is denied.

With respect to both claims, the Board has carefully 
considered the appellant's statements.  He is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disabilities, 
as there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opinion 
on matter requiring medical knowledge), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His lay statements are not competent medical 
evidence as to a nexus between the his claimed current 
disorder of PTSD and active service, or as to claimed 
continuity of symptomatology demonstrated after service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cold injury residuals to bilateral 
lower extremities is denied.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


